The appellant was tried and convicted of the offense of possessing intoxicating liquor for the purpose of sale, and his punishment assessed at confinement in the state penitentiary for a term of one year.
The testimony adduced upon the trial is in substance as follows: On forenoon of the 11th day of February, 1933, the officers by virtue of a search warrant, searched the defendant's place of business and found three pints of liquor. On the same day in the afternoon they procured another search warrant and *Page 523 
again searched the defendant's place of business and found two gallons of liquor in the possession of the defendant. The appellant testified in his own behalf admitting the two searches of his place of business by the officers and that the officers found three pints of whisky in his place of business in the forenoon and that when they searched his place of business in the afternoon they found two gallons of whisky, but he contended that he had the liquor for beverage purposes and for his personal use and not for sale. The officers testified to procuring the search warrants and searching the appellant's place of business and of the finding of the liquor. They further testified that at the time they found the liquor in the defendant's place of business the defendant said he didn't know whose liquor it was or how it came there.
The appellant's only contention is that the evidence is insufficient to support the conviction. Article 671, P. C., provides that "proof of possession of more than one quart of intoxicating liquor shall be prima facie evidence of guilt, but the defendant shall have the right to introduce evidence showing the legality of such possession." This raised the issue of whether appellant had the whisky for his own use and for beverage purposes, or whether he had it for sale. The issue was submitted to the jury under appropriate instructions and the jury found against appellant's contentions. The findings of a jury on a disputed issue is binding on this court.
Finding no reversible error, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.